Case 9:17-cr-80242-RLR Document 50 Entered on FLSD Docket 11/26/2018 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA,
CASE NO. 17-80242 Cr. Rosenberg
vs.

ALEJANDRO ANDRADE CEDENO,

Defendant.

NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that Stephen James Binhal<, of the Law Offlce of Stephen
James Binhak, P.L.L.C., enters this appearance as counsel on behalf of Defendant Alejandro
Andrade Cedeno, in this case for trial and all proceedings in the District Court only. Please serve
all pleadings and papers on the undersigned at the address listed below.

Counsel acknowledges responsibility to advise the defendant of the right to appeal, and to
file a timely notice of appeal if requested to do so by the defendant

Counsel hereby States that this appearance is in conformity With the requirements of
Local General Rule 11.1 and the Special Rules Governing the Admission and Practice of

Attorneys.

THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.
1221 Brickell Ave., Suite 2010, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532

Case 9:17-cr-80242-RLR Document 50 Entered on FLSD Docket 11/26/2018 Page 2 of 3

FEE DISPUTES BETWEEN COUNSEL AND CLIENT SHALL NOT BE A BASIS
FOR WITHDRAWAL FROM THIS REPRESENTATION.
l hereby acknowledge that I have read this form and consent to the representation of the

above counsel as noted above.

   

-»~~A-'lej'andro" ’

  

November 26, 2017
Respectfully Submitted,

THE LAW OFFICE OF STEPHEN JAMES
BINHAK, P.L.L.C.

Atz‘orneys for Alejandro Ana'rade Cedeno

1221 Brickell Ave., Suite 2010

Miami, Florida 33131

Telephone: (305) 361-5500

Facsimile: (305) 428-9532

By: /s/ Stephen James BInhak
Stephen James Binhak, Esq.

Florida Bar NO. 73 6491
binhaks@binhaklaw.com

2
THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.
1221 Brickell Ave., Suite 2010, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532

Case 9:17-cr-80242-RLR Document 50 Entered on FLSD Docket 11/26/2018 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on November 26, 2018, I electronically filed the foregoing motion
With the Clerk of Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel of record in the manner specified, either via transmission of
Notices of Electronic Filing generated by CM/ECF or in Some other authorized manner for those

counsel or parties Who are not authorized to receive electronically Notices of Electronic Filing.

/s/ Stephen James Binhak
STEPHEN JAMES BINHAK

3
THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.
1221 Brickell Ave., Suite 2010, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532

